No. 8 3 - 5 6 0 .
                                              b
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1985



JACK HUGO PARCEL,
               Plaintiff and Appellant,
     -vs-
MERLIN W. MYERS, et al.,
               Defendants and Respondents.




APPEAL FROM:   District Court of the 'I'enth Judicial District,
               In and for the County of Fergus,
               The Honorable R. D. McE1hillips,Judge presiding,

COUNSEL OF RECORD:

      For Appellant:
               Mark L. Stermitz; Law Off ic        of John R. Christensen,
               Stanford, Montana

      For Respondents:
               William E , Berger; Wilkins & Berger, Lewistown,
               Montana
               Hauqe, Ober & Brown, Havre, Montana



                              Submitted on Briefs:           Nov. 29, 1984
                                                  Decided:   March 20, 1985




                              Clerk
Mr.   J u s t i c e Frank :B. Morrison, J r . , delivered t h e o p i n i o n o f
t h e Court.

       Myers,        respondent/cross              a:?pell.ant.,          appeals        from    that

porti.cm     of     the     Ui.si-.ri.ct       Court     judgment.        wli:?.ch reduceil       the

p u r c h a s e p r i c e o f t h e contra,c.t f o r deed i n f a v o r o f P a r c e l ,

appellant.

       P a r c e l b r o u g h t an ai:ti.on       a g a i n s t Myers f o r r e f o r m a t i o n

of    the   contract         f o r c?red c o n t a i n i n g n          d e f e c t i v e l e g a l de-

scription,         P a r c e l ' s a c t i o n against t h e surveyors responsible

f o r t h e e r r o n e o u s s u r v e y was d i s m i s s e d w i t h p r e j u d i c e due t o

P a r c e 1 . ' ~ f a i l u r e t o respond to s u r v e y o r s ' motion t o r ? i s n i i s s .

F i n d i n g no l i a b i l i t y o f defendorits t o p l a i . n t i . f f s , t h e t r i a l

c o u r t reformed t:he c o n t r a c t by c o r r e c t i n q t h e leqaI. d e s c r i p -

t i o n and r e d u c i n g t h e puxc:hast? p r i c e .             Parcel."        sappeal     From

d e n i a l of    f e e s a n d c o s t s i s a d d r e s s e d in o u r f i r s t o p i n i o n

p u b l i s h e d i n Parcel. v , Myers (Mont. 19841                      - P.2d                    41

S t .Rep.    2426,          T h i s supplemerit~al d e c i s i o n d i s c u s s e s Myers'

cross appeal.

       Jack      P a r c e l purchased          appiroximatc)I.y el.even a c r e s               from

M~?r1.i.r and       Marcia       Myers     in     1.979.          The     contract        for    deed

required         Myers      to   have      n    survey       of    the       subject      property

p r e p a r e d and a c e r t i 5 i c a t e o f        :survey r e c o r d e d .        Parcel had

the r e q u i s i t e s u r v e y pricr?: t o c l o s h q when t h e c o n t r a c t f o r
deed was e x e c u t e d .

       E r r o r i n t h e l e g a l d e s c r i p t i o n of        t h e real, e s t a t e re-

su2tec.i    From      the     surveyor         using       the    edge       of    the    adjacent

county r o a d a s t h e s t a r t i n g poi!?+: o f t h e d e s c r i p t i o n irisSead

of    the    center       line.         This      mistake         shi.Fted        the    otherwise

correct description               of    the      land      thirty        f e e t t o tihe n o r t h .

Pursuant t o t h i s cIefecti.ve c e r t i f i c a t e o f s u r v e y , t h e Mvers

c o n t r a c t e d tc convey a s t r i p o f             l a n d , t h i r t y f e e t wide and
approximately 7 0 0 f e e t I.ong, which helonged t o t h e i r neighbor

to the north.

        P a r c e l b r o u g h t an a c t i o n a g a i n s t Myers t o have t h e l e g a l

d e s c r i p t i o n cor:recter!    and t h e c o n t r a c t p r i c e reduced commen-

surate with t h a t t h i r t y           f o o t wi.de s t r i p o f         l a n d which t h e

Myers        did   not     have      merchantable            title       to     convey.            The

district       eourt      judyment       reformed          t h e cowtract t o c o r r e c t l y

descrille      the     land     conveyed       and     reduced       the      t o t a l purchase

p r , i c e i n t h e amount of $1,500.

        The s i n g u l a r i-ssue i n t h i s c r o s s - a p p e a l     is:

        I,     Whether       the     sale     of     the     property         was      "j.n g r o s s s '

barrinq       appellank"            enti.tlement       t o reformation o f                t h e con-

t r a c t f o r deed hy r e d u c t i o n of p u r c h a s e price.

        A t t h e o u t s e t o f o u r d i s c u s s i o n , we mention t h a t nppei-

i a n t dcoes not a d d r e s s t h i s i s s u e i~ h e r t h e o r i g i n d l b r i e f
                                                   eit

o r a reply brief.              ?'ethnically, t h e m a t t e r c o u l d be r e s o l v e d

by del:aul.t       i.n f a v o r o f respondent / c r o s s a p p e l l a n t .

        Myers c o n t e n d s t h a t t h e r e a l e s t a t e t r a n s a c t i o n was a
sale i n       g r o s s .which does n o t          e n t i t l e t h e purchaser             t o any

reduction i n t h e t o t a l purchase p r i c e .                W e agree.

        The t r i a l c o u r t ' s f i n d i n g s and c o n c l u s i o n s    013   t h i s issue

are i n t e r n a l l y i n c o n s i s t e n t and w a r r a n t r e v e r s a l .        Although

t h e s p e c i f i c t.erm "i.n g r o s s " i s not used             i n t h e language o f
. i t s deoi.sion, t h e t r i a l judge c!learl.y d e s c r i b e d a b u l k real.

e s t a t e t r a n s o r t i o n between P a r c e l and Ryers i n i t s f i n d i n g s ,

        i n F i n d i n g N o . V t h e t r i a l c o u r t Found:

        "That Defendants a n d / o r t h e i r a g e n t r e p r e s e n t e d t o
        r i a i n t i f f t h e p r o p e r t y t o be conveyed was w i t h i n
        the. e x i s t i n g f e n c e s , excIuC7inq t h e County Road
        right-of-way.'"

Followed 1.qr F i n d i n g hro. VI wili ch r e a d s :

        "That P l - a i n t i f f r e a s o n a b l y e n t i t l e d t o , and d i d ,
        r e l y upon t h e representa+:.ions o f s a i d b o u n d a r i e s . '"
        The t r i a l c o u r t ' s most c o n v i n c i n g d e s c r i p t i o n of a r e a l

e s t a t e transactiori          " i n gross"       i s found i n F i n d i n g No.               XliI
w h i c h provides:

        " " P l a i n t i f f looked a t t h e p r o p e r t y w i t h M r . Romcr
        Huges a t l e a s t t h r e e ( 3 ) t h e s .         They walked t h e
        property.             The p r o p e r t y i s fenced on i t s b o r d e r s
        and M r . Buges c!xpLainecI t o P l a i n t i f f , 'you a r e
        Looking a t what you g e t . '                There was nu c o n v e r s a -
        t i o n a b o u t pri.ce p e r a r x e .           N e g o t i a t i o n s were
        p r i m a r i l y about t h e t o t a l purchase p r i c e                  and
        b u i l d j ngs, "

        After        t h i s unnnhi.guons d e s c r i p t i o n o f             a   bulk   s a l e of

real     estate,          the    trial    court      contradicted          well.-establ.ished

principles           of    law    and    ordered        a    $1,500      reduction            in   the

o r i g i n a l c o n t r a c t purchase p r i c e

        The l e q a l a u t h o r i t y rs u n e q u i v o c a l on t h i s s u b j e c t .         77

1W.JurS2d, Vendor and P u r c h a s e r ,               S YO provides:
        "A c o n t r a c t o f s a l e by t h e acre i s one wherein a
        specified quantity i s material.                            Under such a
        c o n t r a c t t h e p u r c h a s e r does n o t t a k e t h e r i s k o f
        a n y d e f i c i e n c y and t h e vendor d o e s n o t t a k e t h e
        r i . s k o f any e x c e s s .        The c o n t r a c t of s a l e by t h e
        . t r a c t o r i n g m s s i , s one wherein b o u n d a r i e s are
        specified, but quantity i i                 ! no? s p e c i f i e d , o r i f
        s p e c i f i e d , t h e exist:enee of t h e e x a c t q u a n t i t y
        s p e c i f i e d i s not m a t e r i a l ; each p a r t y t a k e s t h e
        r i s k o f t h e a c t u a l q u a n t i t y v a r y i n g to some e x t e n t
        From what he e x p e c t s i t to he."

        We       adopt     the    rationale        of       the Arizona             Supreme    Court

wliich, o i . t i n g t h e a h o m 1 c q a . l a u t h o r i t y , h e l d :
        i*
             *   .   .
        " T h e r e i n , t h e r u l e was s t a t e d t h a t on a s a l e of:
        land by i t s Lecgal ~ i e s c r i p c i . o n , o r o t h e r s p e c i f i c
        d e s c r i p t i o n by which i t s k o u n d a r i e s a r e made c e r -
        t a i n , f o r a s u m i.ii g r o s s , t h e b o u n d a r i e s w i l l
        c o n t r o l i n c a s e of a d i s c r e p a n c y a s t n q u a n t i t y ,
        and t h a t such a s a l e i n g r o s s a f f o r d s n o remedy t o
        t h e g r a n t o r o r t h e g r a n t e e f o r an e x c e s s o r d e f i -
        c i e n c y u n l e s s such e x c e s s i s s o g r e a t a s t o r a i s e a
        presumption o f frayid."                Carrel.1 v . Lux (1966), 1 0 1
Ariz. 4 3 0 , 4 2 0 P.2d 5G4, 5 7 2 .
        The t r i a l judye found no e v i d e n r e o f c r o s s a p p e l l a n t s '

i n t e n t t o defrauc"ithe            appel.lant      ,    The o p i n i o n        o e s n o t ex-

p l a i n t h e reformat.i.on of            t h e c o n t r a c t purchase p r i c e a s a n

e x e r c i s e o f t h e t r i a l c o u r t s e q u i t a b l e power,
     For the reasons herein iliscussed, w e reverse the Dis-
trict C o u r t ' s decision reducing the original purchase price